Citation Nr: 1300503	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  08-15 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In a September 2011 decision, the Board denied entitlement to a rating in excess of 20 percent for diabetes mellitus type II. 

The Veteran appealed the September 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2012, the Court issued an Order granting a Joint Motion for Remand by the parties, vacating the decision and remanding the matter to Board for further action.

Upon review of the record, it is clear that the Veteran has chosen not to perfect his appeal regarding the issue of entitlement to a total disability rating based upon individual unemployability.  Accordingly, that issue is not currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, in July 2012, the Court granted a Joint Motion for Remand.  The parties agreed that the Board erred by not ensuring compliance with the VA's duty to assist.  The Joint Motion for Remand indicates that the record shows that the Veteran was scheduled for VA examinations in February 2007 and February 2008.  The record further shows that the Veteran cancelled the examinations due to his incarceration.  The Joint Motion for Remand indicates that in the September 2011 decision, the Board determined that because the Veteran did not seek to reschedule his examinations, the duty to assist had been satisfied.  However, the parties found that because it is not clear from the record that the Veteran understood that accommodations may have been possible for his situation, a remand appeared appropriate.  

The Board points out that in a June 2012 statement, the Veteran informed VA that he had been released from incarceration in March 2012.  In light of the Joint Motion for Remand and the new evidence showing that the Veteran is no longer incarcerated, the Board finds that a remand is necessary so that the Veteran may be afforded a VA examination.  

The Veterans Claims Assistance Act of 2000 (VCAA), specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").   

The Board finds that a VA examination to obtain medical evidence as to the nature and current severity of the service-connected diabetes mellitus Type II is necessary to adequately evaluate the disability and adjudicate the claim.  

The RO should obtain copies of all records of VA treatment for the service-connected diabetes mellitus since March 2012.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1).

The RO should also appropriately contact the Veteran by letter and request that he provide sufficient information and, if necessary, authorization to enable the RO to obtain any copies of any outstanding VA and/or non-VA treatment records referable to the service-connected diabetes mellitus including treatment records from the Florence Federal Prison Camp dated from February 2009.  The RO should make an attempt to obtain copies any treatment records from treatment sources identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in order to have him identify all VA or non-VA medical treatment rendered for the service-connected diabetes mellitus type II.  The Veteran should be asked to provide sufficient information and authorization to enable the RO to obtain any copies of any outstanding treatment records referable to the service-connected diabetes mellitus including treatment records from the Florence Federal Prison Camp dated from February 2009.    

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any copies of any additional evidence.  

If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  

The letter should invite the Veteran to submit any medical evidence or treatment records in support of the claim.

2.  Obtain copies of all VA treatment records showing treatment for the service-connected diabetes mellitus type II since March 2012.   

3.  Schedule the Veteran for the appropriate VA examination to determine the current nature and severity of the service-connected diabetes mellitus type II.  The claims folder must be made available to the examiner for review.  All indicated tests and studies should be accomplished and the findings reported in detail. 

The examiner should provide an opinion as to whether the Veteran requires insulin, oral hypoglycemic agents, a restricted diet, and/or regulation of activities due to the diabetes mellitus.  

The examiner should report whether the diabetes mellitus causes episodes of ketoacidosis; and/or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  

The examiner should report whether the diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or other complications.

The examiner should also describe what, if any, complications attributable to the Veteran's service-connected diabetes mellitus exist, including peripheral neuropathy, and should specifically describe the nature and severity of each such complication.  If the Veteran does not suffer any such complication(s) as a result of his diabetes mellitus, the examiner should so state.  

A complete rationale for any and all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

4.  After completing all indicated development, the RO should readjudicate the claim for increase remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

